 Case 2:21-cv-02304-JTF-cgc Document 1 Filed 05/12/21 Page 1 of 4                      PageID 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                    AT MEMPHIS

                                                      )
SHEILA GRIESHEIMER,                                   )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      No.:
                                                      )
ROSS STORES, INC. d/b/a                               )
ROSS DRESS FOR LESS,                                  )
                                                      )
       Defendant.                                     )
                                                      )

                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441-1453, Defendant Ross Stores, Inc. (“Defendant”),

files this Notice of Removal of the present case from the Shelby County Circuit Court in Memphis,

Tennessee, to the United States District Court for the Western District of Tennessee at Memphis,

and avers as follows:

       1.      Plaintiff Sheila Griesheimer (“Plaintiff”) initiated this action on April 8, 2021, by

filing a Complaint in the Shelby County Circuit Court. See attached Summons and Complaint as

Exhibit A, collectively.

       2.      Plaintiff is a citizen of Nesbit, Mississippi. See Compl. at ¶1.

       3.      Defendant is a foreign corporation incorporated under the laws of the State of

Delaware with a principal address in Dublin, California and does business in the State of

Tennessee. See Compl. at ¶2; (Exh. B, Business Entity Detail).

       4.      The Defendant received service of the Summons and Complaint on April 12, 2021.

See (Exh. A). Accordingly, this Notice of Removal is filed timely pursuant to 28 U.S.C. § 1446(b)
 Case 2:21-cv-02304-JTF-cgc Document 1 Filed 05/12/21 Page 2 of 4                        PageID 2




as it is filed before the expiration of 30 days after service of the Summons and Complaint on

Defendant. See also Fed. R. Civ. P. 6(a). Defendant has not filed an answer or other responsive

pleading in the State Court action.

       5.      This action is of a civil nature alleging personal injuries to Plaintiff relating to a

December 31, 2020 trip-and-fall allegation. See Compl. at ¶9. Plaintiff asserts various theories of

negligence for compensatory damages. See Compl. at ¶¶12-25.

       6.      Plaintiff brings suit against Defendant in the amount of $274,500.00. See Compl.

at ¶Relief Sought; see also 28 U.S.C. § 1446(c)(2).

       7.      The present lawsuit is removable from state court to this Court pursuant to 28

U.S.C. § 1332(a) because the suit involves a controversy between citizens of different states and

the amount in controversy exceeds $75,000.00, excluding interest and costs.

       8.      Defendant respectfully avers that the time for removal has not expired under 28

U.S.C. § 1446(b). This Notice of Removal has been filed “within thirty days after receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).

       9.      Venue is proper in this district because the alleged events giving rise to Plaintiff’s

suit occurred in Shelby County, Tennessee, which is within this Court’s district. See 28 U.S.C. §

1391(a). Further, the state court where this action was commenced is within this Court’s district,

therefore this action is properly removed to this Court under 28 U.S.C. § 1441(a).

       10.     Pursuant to 28 U.S.C. § 1446(d), undersigned counsel certifies that a copy of this

Notice of Removal will be served promptly on Plaintiff, through her counsel of record Kenneth

Margolis, and filed with the Clerk of the Shelby County Circuit Court in Memphis, Tennessee.




                                                  2
 Case 2:21-cv-02304-JTF-cgc Document 1 Filed 05/12/21 Page 3 of 4                        PageID 3




       11.     Nothing in this Notice of Removal is or shall be interpreted as a waiver or

relinquishment of any of the Defendant’s rights to assert any defense or affirmative matter. The

Defendant specifically reserves all rights, defenses and affirmative matters, including but not

limited to, the defenses of: (1) lack of jurisdiction over the person; (2) improper venue or for

transfer of venue; (3) insufficiency of process; (4) insufficiency of service of process; (5) improper

joinder of claims; (6) failure to state a claim; and (7) any other defense available under the

Tennessee Rules of Civil Procedure, the Federal Rules of Civil Procedure, any state or federal

statute, or otherwise.

       WHEREFORE, the above-captioned action, now pending in the Shelby County Circuit

Court as CT-1401-21, is removed therefrom to this Honorable Court.


                                               Respectfully submitted:


                                               _/s Cameron M. Watson __________________
                                               S. Newton Anderson (BPR #09335)
                                               Cameron M. Watson (BPR #33613)
                                               Spicer Rudstrom, PLLC
                                               Attorneys for Defendant
                                               119 South Main, Suite 700
                                               Memphis, Tennessee 38103
                                               (901) 523-1333
                                               (901) 526-0213 fax
                                               nanderson@spicerfirm.com
                                               cwatson@spicerfirm.com




                                                  3
 Case 2:21-cv-02304-JTF-cgc Document 1 Filed 05/12/21 Page 4 of 4                  PageID 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing document was served upon the
following:

       Kenneth Margolis
       22 North Front Street, Suite 760
       Memphis, TN 38103

via the Court’s ECF system, on this 12th day of May, 2021.



                                                __/s Cameron M. Watson_______________
                                                    Cameron M. Watson




                                               4
